 

PILED

IN THE UNITED STATES DISTRICT COURT —AR 05 200

FOR THE DISTRICT OF MONTANA Clerk, US District Cour
BILLINGS DIVISION Billings
SHAWN ABEL, individually and on ) Case No. 1:18-cv-00166-SPW
behalf of similarly situated persons, )
)
Plaintiff, )
) ORDER RESETTING FINAL
Vs. ) FAIRNESS HEARING
)
AUSTYN SPENCER ENTERPRISES, _ )
LLC, BLUE SKY PIZZA, LLC and )
RHETT HIGHTOWER, )
)
Defendants. )

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Fairness Hearing presently
scheduled for Friday, March 6, 2020 at 9:30 a.m. is VACATED and RESET for
Tuesday, March 10, 2020 at 1:30 p.m.

IT IS FURTHER ORDERED that Mark A. Potashnick, counsel for Plaintiff
and Kathleen M. Caminiti, counsel for Defendants, are permitted to appear
telephonically at the Final Fairness Hearing scheduled for Tuesday, March 10,
2020, at 1:30 p.m.

IT IS FURTHER ORDERED that Mark A. Potashnick and Kathleen M.
Caminiti shall contact this Court’s IT staff, Michael Cuthbert at (406) 247-2322 or
Cecil Chandler at (406) 247-2323 in order to make arrangements for this telephone
call.
The Clerk of Court is directed to notify counsel and IT staff of the making of
this Order. |
DATED this Vide of March, 2020.

Leena, 22 lutte.

SUSAN P. WATTERS
United States District Judge
